Citation Nr: 0630071	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  03-02 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disability, including asserted due to an in-
service head injury.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's request to reopen his 
claim on the basis that new and material evidence had not 
been submitted.  The veteran perfected a timely appeal of 
this determination to the Board.

The claims folder was subsequently transferred to the RO in 
Louisville, Kentucky.

In May 2006, the veteran testified at a hearing conducted 
before the undersigned Acting Veterans Law Judge.

During a September 2003 RO hearing as well as the May 2006 
Board hearing, the veteran raised the issue of physical 
residuals of the in-service head injury, involving headaches 
as well as eye and gastrointestinal disabilities.  In 
addition, the veteran claimed to have a residual shoulder 
disability.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
these matters are referred to the RO for appropriate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that new and material evidence has been 
submitted to reopen the claim for service connection 
residuals of an in-service head injury resulting in a 
psychiatric disorder.  In this case, he filed the instant 
claim to reopen in July 2001.  

Prior to August 29, 2001, 38 C.F.R. § 3.156(a) (2000) 
provided a definition for the term "new and material 
evidence."  As the United States Court of Appeals for 
Veterans Claims (Court) recognized in Kent v. Nicholson, 20 
Vet. App 1 (2006), former 38 C.F.R. § 3.156(a) provided that 
new evidence was evidence that had not previously been 
submitted to agency decisionmakers that was neither 
cumulative nor redundant.  In Kent, the Court also noted that 
the former regulation defined material evidence as evidence 
that bore directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled was so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Id. at 9.  Although 38 C.F.R. § 3.156(a) was 
amended effective August 29, 2001, the amended definition of 
new and material evidence is effective only for claims filed 
on and after that date.

In June 2004, the RO sent the veteran a 38 U.S.C.A. § 5103(a) 
notice letter setting forth the current standard governing 
new and material evidence, which is not applicable in this 
appeal.  The notice letter also did not address the specific 
information and evidence necessary to reopen the claim for 
service connection, nor adequately inform him of the specific 
basis for the prior denial of his claim.  See Kent v. 
Nicholson, 20 Vet. App. at 9-11 (in claim to reopen a 
previously denied claim for service connection, 38 U.S.C.A. 
§ 5103(a) requires that VA issue a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial).  Further, discussions at the May 2006 hearing 
regarding notice and Kent might not satisfy 5103(a) notice 
requirements.  See Haney v. Nicholson, No. 04-0325 (U.S. Vet. 
App. Aug. 22, 2006), slip op. at 8.  Therefore, the June 2004 
notice letter did not provide the veteran with adequate 
notice under 38 U.S.C.A. § 5103(a) notice.  Cf. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The records also revealed that the appellant claimed 
receiving medical treatment in March 1971.  Unfortunately, 
records dating from March 1971 are not of record.  Hence, 
further development is in order.

Accordingly, the case is REMANDED for the following actions:

1.	Pursuant to Kent v. Nicholson, 20 Vet. 
App 1 (2006) and Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the RO should 
issue the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that includes an 
explanation as to the specific 
information or specific evidence needed 
to reopen the claim based on new and 
material evidence.

2.	The RO should contact National 
Personnel Records Center and request 
that it provide photocopies of all in-
service treatment records pertaining to 
a head injury or psychiatric disorder, 
and in particular, clinical records 
dated in or about March 1971.  If no 
additional service medical records are 
available, a formal written 
unavailability memorandum must be added 
to the claims file.

3.	Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well 
as any other development that may be in 
order, has been conducted and completed 
in full.

4.	The RO should then readjudicate the new 
and material issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
must issue a supplemental statement of 
the case, which should include the text 
of the version of 38 C.F.R. § 3.156(a) 
in effect prior to August 29, 2001, and 
provide the appellant and his 
representative with an opportunity to 
respond.  The RO is advised that they 
are to make a determination based on 
the law and regulations in effect at 
the time of their decision, to include 
any further changes in VCAA and any 
other applicable legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


